DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1- 5, 8- 9, 11- 15, 18- 19 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Jin et al. (WO 2016/065169 A1).

	Regarding claim 1, Jin teaches method for wireless communication (see Fig. 1), comprising:
	determining a delay spread of a signal received from a transmitter (see [0069]… multiple antenna estimation, 802.1 1 may use a null data packet (NDP) in which no data is transmitted. In this case, a single LTF may be sent (e.g., which may be used to estimate the long delay spread channel). The high throughput Long Training Field (HT-LTF ) 514 may be set with a 0.8 use guard interval, which may imply the channel estimation for one or more (e.g., each) of the transmit antennas may be poor);
	determining a format parameter for a physical layer convergence procedure (PLCP) protocol data unit (PPDU) based at least in part on the delay spread of the signal (see [0067]… STAs with large delay spread channels in mixed mode may be identified. The cyclic prefix (CP) length may be dynamically adjusted to cover the delay spread of the channel. Existing 802.1 1 standards have a normal guard interval and a short guard interval with the GI being selected blindly. With the possibility of more than two GIs being used, the GI may be determined and communicated to the transmitting node); and
	transmitting an indication of the format parameter of the PPDU to the transmitter (see [0113- 0119]… A CP field may be added to the SIG in the preamble to indicate the CP length used…..; see specifically in [0119] in context with [0115]).

	Regarding claim 2, Jin teaches as per claim 1, further comprising identifying a channel condition, an interference condition, or a reception result associated with the signal received from the transmitter, wherein determining the delay spread is based at least in part on the channel condition, the interference condition, or the reception result (see [0057].. inter-symbol interference..;[0070]).

	Regarding claim 3, Jin teaches as per claim 1, wherein the format parameter indicates one or both of a guard interval of the PPDU or a high efficiency long training field (HE-LTF) size (see [0113- 0119]… A CP field may be added to the SIG in the preamble to indicate the CP length used…..; see specifically in [0119] in context with [0115]; now refer to [0113] regarding optimal CP length having GI (guard interval) sizes).

	Regarding claim 4, Jin teaches as per claim 3, further comprising determining whether the delay spread satisfies a threshold, wherein determining one or both of the guard interval or the HE-LTF size is based at least in part on determining that the delay spread satisfies the threshold (in context with [0115] (A CP length (e.g., optimal CP length)….feedback….) see [0116] about…. along with a noise threshold may give an accurate estimate of the maximum delay spread. The AP may send out a schedule for soliciting the CP discovery feedbacks from one or more (e.g., all) the associated STAs…).

	Regarding claim 5, Jin teaches as per claim 3, wherein the indication includes a guard interval field that indicates a duration of the guard interval (see [0113- 0119]… A CP field may be added to the SIG in the preamble to indicate the CP length used…..; see specifically in [0119] in context with [0115]; now refer to [0113] regarding optimal CP length having GI (guard interval) sizes).

	Regarding claim 8, Jin teaches as per claim 3, further comprising determining a PPDU format based at least in part on determining one or both of the guard interval or the HE-LTF size, wherein the indication includes a format field indicating the determined PPDU format; see [0113- 0119]… A CP field may be added to the SIG in the preamble to indicate the CP length used…..; see specifically in [0119] in context with [0115]; now refer to [0113] regarding optimal CP length having GI (guard interval) sizes.

	Regarding claim 9, Jin teaches as per claim 3, wherein the format parameter of the PPDU indicates whether a first mid-amble includes a high efficiency short training field (HE-STF), a high efficiency long training field (HE-LTF), a size of the HE-LTF in the first mid-amble, a guard interval duration, or a combination thereof; see [0113- 0119]… A CP field may be added to the SIG in the preamble to indicate the CP length used…..; see specifically in [0119] in context with [0115]; now refer to [0113] regarding optimal CP length having GI (guard interval) sizes.

	Regarding claim 11, Jin teaches an apparatus for wireless communication, comprising: a processor; memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to (see Fig. 1, AP), comprising:
	determine a delay spread of a signal received from a transmitter (see [0069]… multiple antenna estimation, 802.1 1 may use a null data packet (NDP) in which no data is transmitted. In this case, a single LTF may be sent (e.g., which may be used to estimate the long delay spread channel). The high throughput Long Training Field (HT-LTF ) 514 may be set with a 0.8 use guard interval, which may imply the channel estimation for one or more (e.g., each) of the transmit antennas may be poor);
	determine a format parameter for a physical layer convergence procedure (PLCP) protocol data unit (PPDU) based at least in part on the delay spread of the signal (see [0067]… STAs with large delay spread channels in mixed mode may be identified. The cyclic prefix (CP) length may be dynamically adjusted to cover the delay spread of the channel. Existing 802.1 1 standards have a normal guard interval and a short guard interval with the GI being selected blindly. With the possibility of more than two GIs being used, the GI may be determined and communicated to the transmitting node); and
	transmit an indication of the format parameter of the PPDU to the transmitter (see [0113- 0119]… A CP field may be added to the SIG in the preamble to indicate the CP length used…..; see specifically in [0119] in context with [0115]).

	Regarding claim 12, Jin teaches as per claim 11, wherein the instructions are further executable by the processor to cause the apparatus to: determine the delay spread is based at least in part on the channel condition, the interference condition, or the reception result (see [0057].. inter-symbol interference..;[0070]).

	Regarding claim 13, Jin teaches as per claim 11, wherein the format parameter indicates one or both of a guard interval of the PPDU or a high efficiency long training field (HE-LTF) size (see [0113- 0119]… A CP field may be added to the SIG in the preamble to indicate the CP length used…..; see specifically in [0119] in context with [0115]; now refer to [0113] regarding optimal CP length having GI (guard interval) sizes).

	Regarding claim 14, Jin teaches as per claim 13, wherein the instructions are further executable by the processor to cause the apparatus to: determine one or both of the guard interval or the HE-LTF size is based at least in part on determining that the delay spread satisfies the threshold (in context with [0115] (A CP length (e.g., optimal CP length)….feedback….) see [0116] about…. along with a noise threshold may give an accurate estimate of the maximum delay spread. The AP may send out a schedule for soliciting the CP discovery feedbacks from one or more (e.g., all) the associated STAs…).

	Regarding claim 15, Jin teaches as per claim 13, wherein the indication includes a guard interval field that indicates a duration of the guard interval (see [0113- 0119]… A CP field may be added to the SIG in the preamble to indicate the CP length used…..; see specifically in [0119] in context with [0115]; now refer to [0113] regarding optimal CP length having GI (guard interval) sizes).

	Regarding claim 18, Jin teaches as per claim 13, wherein the instructions are further executable by the processor to cause the apparatus to: the indication include a format field indicating the determined PPDU format; see [0113- 0119]… A CP field may be added to the SIG in the preamble to indicate the CP length used…..; see specifically in [0119] in context with [0115]; now refer to [0113] regarding optimal CP length having GI (guard interval) sizes.

	Regarding claim 19, Jin teaches as per claim 13, wherein the format parameter of the PPDU indicates whether a first mid-amble includes a high efficiency short training field (HE-STF), a high efficiency long training field (HE-LTF), a size of the HE-LTF in the first mid-amble, a guard interval duration, or a combination thereof; see [0113- 0119]… A CP field may be added to the SIG in the preamble to indicate the CP length used…..; see specifically in [0119] in context with [0115]; now refer to [0113] regarding optimal CP length having GI (guard interval) sizes.
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (WO 2016/065169 A1) in view of DU et al.  EP 3316616 B1.

	Regarding claim 6, Jin teaches as per claim 3, but fails to state about wherein the indication includes a size field that indicates a symbol size of an HE-LTF; however DU states in [0104] about HE-LTF symbol size indication. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of DU with the teachings of JIN to make system more standardized.

	Regarding claim 16, Jin teaches as per claim 13, but fails to state about wherein the indication includes a size field that indicates a symbol size of an HE-LTF; however DU states in [0104] about HE-LTF symbol size indication. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of DU with the teachings of JIN to make system more standardized.

Claim(s) 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (WO 2016/065169 A1) in view of Zhang et al. (US Pub. No. 2018/0198654 A1).

	Regarding claim 7, Jin teaches as per claim 3, but fails to state about further comprising determining a combined index that includes both the guard interval and the HE-LTF size, wherein the indication includes the combined index; however Zhang states in [0046] about guard interval duration and HE-LTF size (GI+LTF size) subfield 326 indicates i) a guard interval (GI) duration used in the HE-LTFs 230 and the data portion of the PPDU, and ii) a size of each of the HE-LTFs 230. For example, the communication protocol defines multiple GI durations that can be used, as well as multiple sizes of the HE-LTFs 230 that can be used, according to an embodiment…. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Zhang with the teachings of JIN to make system more standardized.

	Regarding claim 17, Jin teaches as per claim 13, but fails to state about wherein the instructions are further executable by the processor to cause the apparatus to:
the indication include the combined index; however Zhang states in [0046] about guard interval duration and HE-LTF size (GI+LTF size) subfield 326 indicates i) a guard interval (GI) duration used in the HE-LTFs 230 and the data portion of the PPDU, and ii) a size of each of the HE-LTFs 230. For example, the communication protocol defines multiple GI durations that can be used, as well as multiple sizes of the HE-LTFs 230 that can be used, according to an embodiment…. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Zhang with the teachings of JIN to make system more standardized.

Claim(s) 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (WO 2016/065169 A1) in view of Yu et al. (US Pub. No. 2019/0364525 A1) and in further view of Noh et al. (US Pub. No. 2020/0228634 A1).

	Regarding claim 10, Jin states as per claim 9, but fails to state about wherein the format parameter indicates that the PPDU is to include the first mid-amble, a second mid-amble different from the first mid-amble, the second mid-amble being spaced apart from the first mid-amble based at least in part on a mid-amble interval; however Yu states in claim 6, regarding generating a trigger frame, wherein the trigger frame is used to trigger a trigger-based physical protocol data unit (TB PPDU), the trigger frame comprising information used to indicate a middle preamble within a data field in the TB PPDU and information used to indicate an insertion frequency of the middle preamble; and sending the trigger frame; now refer to claim 8 about the middle preamble field comprises a high efficient long training field ( HE-LTF); further see [0105] middle preamble field (Midamble) is usually inserted into the data field Data always every M symbols. The middle preamble field (Midamble field) may be a combination of HE-STF and HE-LTF (i.e. which is spaced apart from the first mid-amble) or only HE-LTF. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Yu with the teachings of Jin to make system more effective. Having a mechanism wherein the format parameter indicates that the PPDU is to include the first mid-amble, a second mid-amble different from the first mid-amble at least in part on a mid-amble interval; greater way resources can be managed/utilized in the communication system. But Jin is silent regarding based on mid-amble interval, first and second mid-amble spaced apart; however Noh states in [0141] about trigger frame having #810 common info; further see [0143] about Common info field 910 is suitable for use as the Common info field 810; further see [0151], M as having interval information described below, indicating a number of data symbols between mid-ambles when the Doppler subfield 948 has a value of 1. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Noh with the teachings of Jin in view of Yu to make system more standardized.

	Regarding claim 20, Jin states as per claim 19, but fails to state about wherein the format parameter indicates that the PPDU is to include the first mid-amble, a second mid-amble different from the first mid-amble, the second mid-amble being spaced apart from the first mid-amble based at least in part on a mid-amble interval; however Yu states in claim 6, regarding generating a trigger frame, wherein the trigger frame is used to trigger a trigger-based physical protocol data unit (TB PPDU), the trigger frame comprising information used to indicate a middle preamble within a data field in the TB PPDU and information used to indicate an insertion frequency of the middle preamble; and sending the trigger frame; now refer to claim 8 about the middle preamble field comprises a high efficient long training field ( HE-LTF); further see [0105] middle preamble field (Midamble) is usually inserted into the data field Data always every M symbols. The middle preamble field (Midamble field) may be a combination of HE-STF and HE-LTF (i.e. which is spaced apart from the first mid-amble) or only HE-LTF. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Yu with the teachings of Jin to make system more effective. Having a mechanism wherein the format parameter indicates that the PPDU is to include the first mid-amble, a second mid-amble different from the first mid-amble at least in part on a mid-amble interval; greater way resources can be managed/utilized in the communication system. But Jin is silent regarding based on mid-amble interval, first and second mid-amble spaced apart; however Noh states in [0141] about trigger frame having #810 common info; further see [0143] about Common info field 910 is suitable for use as the Common info field 810; further see [0151], M as having interval information described below, indicating a number of data symbols between mid-ambles when the Doppler subfield 948 has a value of 1. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Noh with the teachings of Jin in view of Yu to make system more standardized.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARTH PATEL whose telephone number is (571)270-1970. The examiner can normally be reached 7 a.m. -7 p.m. PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 5712723988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PARTH PATEL
Primary Examiner
Art Unit 2468



/PARTH PATEL/Primary Examiner, Art Unit 2468